Citation Nr: 9910075	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected disability from bilateral 
frostbite to the feet.

2.  Entitlement to service connection for cerebrovascular 
accident either as incurred directly during active military 
service or as proximately due to or the result of service-
connected disability from bilateral frostbite to the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of direct service connection for hypertension.

4.  Entitlement to an increased rating for frostbite to the 
left foot, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for frostbite to the 
right foot, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
varicose veins.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He was held as a prisoner of war by the government of 
Germany from December 1944 to April 1945.  He was awarded the 
Purple Heart.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to secondary service 
connection for hypertension, denied direct and secondary 
service connection for cerebrovascular accident, determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to direct service connection 
for hypertension, and denied an increased rating for the 
veteran's service-connected disability from bilateral 
frostbite to the feet with varicose veins.  

In an April 1998 rating decision, the RO awarded a separate 
rating of 30 percent for frostbite to each of the veteran's 
feet, effective from the date of the Department of Veterans 
Affairs (VA) examination on March 14, 1998.  The issue of 
entitlement to an increased evaluation for this disability 
remains on appeal.  Cf. AB v. Brown, 6 Vet.App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In the same rating decision, a separate rating of zero 
percent was assigned for varicose veins of the left leg.  In 
a June 1998 rating decision, the RO awarded a separate rating 
of 10 percent for disability in each of the veteran's feet 
due to peripheral neuropathy secondary to frostbite.  The 
effective date of that award was the date of receipt of the 
veteran's claim for service connection for peripheral 
neuropathy in December 1996.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran's current disability from 
hypertension is proximately due to or the result of his 
service-connected disability from anxiety reaction or 
bilateral frostbitten feet.

2.  The record contains no medical evidence that the veteran 
incurred a cerebrovascular accident during his active 
military service, nor any competent medical evidence or 
opinion that the veteran's current disability from residuals 
of cerebrovascular accident are proximately due to or the 
result of his service-connected disability from anxiety 
reaction or bilateral frostbitten feet.

3.  In a July 1974 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
hypertension.

4.  Although the evidence submitted since the July 1974 
rating decision is new, such evidence does not address the 
question of whether the veteran incurred hypertension during 
his active military service, and, thus, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  The March 14, 1998, VA examination report shows that the 
veteran's disability from frostbite of the left foot is 
manifested by pain with prolonged walking or standing, 
numbness, and arthralgia, with edema, color changes and nail 
abnormalities.

6.  Records prior to the March 14, 1998, VA examination 
report show that the veteran's disability from frostbite of 
the left foot is manifested by pain with prolonged walking or 
standing, numbness, and arthralgia, with color changes and 
edema.

7.  The March 14, 1998, VA examination report shows that the 
veteran's disability from frostbite of the right foot is 
manifested by pain with prolonged walking or standing, 
numbness, and arthralgia, with edema, color changes and nail 
abnormalities.

8.  Records prior to the March 14, 1998, VA examination 
report shows that the veteran's disability from frostbite of 
the right foot is manifested by pain with prolonged walking 
or standing, numbness, and arthralgia, with color changes and 
edema.

9.  The veteran has visible, asymptomatic varicose veins.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension secondary to service-connected disability from 
anxiety reaction or frostbitten feet is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

2.  The claim of entitlement to service connection for 
residuals of cerebrovascular accident either as incurred 
directly during active military service or secondary to 
service-connected disability from anxiety reaction or 
frostbitten feet is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).

3.  The July 1974 rating decision which denied direct service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

4.  The veteran has not submitted new and material evidence 
to reopen his claim of entitlement to direct service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

5.  The criteria for a rating higher than 30 percent under 
the old rating criteria for frostbite of the feet are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (1997).

6.  Prior to March 14, 1998, the revised rating criteria for 
a rating of 20 percent, and no higher, are met for residuals 
of frostbite of the left foot.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.104, 
Diagnostic Code 7122 (1998).

7.  Prior to March 14, 1998, the revised rating criteria for 
a rating of 20 percent, and no higher, are met for residuals 
of frostbite of the right foot.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.104, 
Diagnostic Code 7122 (1998).

8.  From March 14, 1998, the criteria for a rating of 30 
percent, and no higher, are met for residuals of frostbite of 
the left foot.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 
7122 (1998).

9.  From March 14, 1998, the criteria for a rating of 30 
percent, and no higher, are met for residuals of frostbite of 
the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 
7122 (1998).

10.  The criteria for a rating in excess of zero percent for 
varicose veins have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, "diseases specific 
as to former prisoners of war," such as post-traumatic 
osteoarthritis and peptic ulcer disease, are presumptive 
prisoner of war disorders, which, if the disease becomes 
manifest to a compensable degree during the veteran's 
lifetime, warrants service connection, even if there is no 
record of such disease during service.  See U.S.C.A. § 1112 
(West 1991); 38 C.F.R. § 3.309(c) (1998).  Also, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to direct service connection 
for cerebrovascular accident and entitlement to secondary 
service connection for hypertension and cerebrovascular 
accident are not well grounded.  Although the RO did not 
specifically state that it denied such claims on the basis 
that they were not well grounded, the Board concludes that 
this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993); VAOPGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in June 1996, and in the statement of 
the case and supplement statements of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

I.  Secondary Service Connection for Hypertension

The veteran has current disability from hypertension.  He has 
asserted that his hypertension is related to stress 
associated with his being a former prisoner of war.  Implied 
in his contentions is the assertion that his hypertension is 
proximately due to or the result of his service-connected 
disability from anxiety reaction.  He has also implied that 
there is a causal relationship between his service-connected 
disability from frostbite of the feet and his disability from 
hypertension.

Arterial hypertension was diagnosed during a VA examination 
in May 1974.  Direct service connection for hypertension was 
denied in a July 1974 rating decision which the veteran did 
not appeal.  However, the veteran's recent claim for service 
connection for hypertension as secondary to his service-
connected disabilities is a new and separate claim.  See 
Harder v. Brown, 5 Vet. App. 183 (1993).

In a letter dated in April 1983, a private physician reported 
that he had treated the veteran for pain and swelling in his 
feet and ankles since March 1982.  Noting the veteran had 
moderate hypertension and brawny edema in his right lower 
extremity, the physician stated

This could possibly be due to frostbite 
damage to vasculature of the lower 
extremities.  However, there have been no 
diagnostic studies done to support this.

The Board finds the physician's statement too speculative to 
render the claim of entitlement to secondary service 
connection for hypertension plausible.  First, the statement 
is not clear whether the physician was referring to 
hypertension or brawny edema as being possibly caused by 
frostbite damage to the veteran's lower extremity 
vasculature.  Second, the physician indicates that no 
diagnostic studies have been conducted to confirm his 
speculation.  Finally, the assertion of a possible
relationship between the veteran's frostbite residuals and 
hypertension, combined with the acknowledgment that no 
diagnostic studies had been done, is insufficient to support 
a well-grounded claim.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The Board notes that in a letter dated in 
February 1989, the same physician attributes brawny edema in 
the veteran's lower extremities to frostbite damage to 
vasculature but makes no mention of the veteran's 
hypertension.

A thorough review of the other evidence in the claims folder 
yields no competent medical evidence or opinion that the 
veteran's hypertension is proximately due to or the result of 
either his service-connected disability from anxiety reaction 
or frostbite of the feet with related peripheral vascular 
disorders including varicose veins.  In short, there is no 
competent medical evidence that the veteran's hypertension is 
related to any of his service connected disabilities.  The 
veteran's own assertions of such a relationship are afforded 
no probative weight in the absence of evidence that he has 
the expertise to render opinions about medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that the claim of entitlement to service 
connection for hypertension as proximately due to or the 
result of service connected disability from anxiety reaction 
or residuals of frostbite is not well grounded.


II.  Direct and Secondary Service Connection for 
Cerebrovascular Accident

Records contained in the claims folder show that the veteran 
had a cerebrovascular accident (CVA) in October 1995.  
Diagnostic studies also showed evidence of an old CVA.

The claims folder does not contain any service medical 
records.  The veteran has reported that he had been informed 
that his records were destroyed in the fire at the National 
Personnel Records Center in 1976.  As with his recent claim 
for service connection for hypertension, the veteran contends 
that his CVA and the associated disability resulted from or 
is related to stress associated with having been a prisoner 
of war.  He has also implied that the CVA resulted from a 
vascular disorder associated with his service-connected 
disability from frostbite of the feet.  Finally, he has 
asserted that his CVA resulted from hypertension, which was 
caused by either his service-connected anxiety reaction or 
his service-connected residuals of frostbite of the feet.

The file contains no indication that the veteran sustained a 
CVA during his active military service.  Further, CVA is not 
among the disorders for which presumptive service connection 
is granted for former prisoners of war.  The Board concludes 
that the claim of entitlement to service connection for CVA 
as incurred during active military service is not well 
grounded.

Further, the record contains no competent medical evidence or 
opinion that the veteran's CVA was proximately due to or the 
result of either his service-connected disability from 
anxiety reaction or from frostbite of the feet with related 
peripheral vascular disorders.  In short, there is no 
competent medical evidence that the veteran's disability from 
CVA is related to any of his service-connected disabilities.  
As with his claim of service connection for hypertension, the 
veteran's own assertions of such a relationship are afforded 
no probative weight in the absence of evidence that he has 
the expertise to render opinions about medical causation.  
See Espiritu v. Derwinski, supra.

The Board concludes that the claim of entitlement to service-
connection for CVA, either as incurred directly during 
service or as a result of service-connected disability, is 
not well grounded.

III.  Direct Service Connection for Hypertension

The RO disallowed the veteran's claim of entitlement to 
service connection for hypertension in its July 1974 rating 
decision.  The veteran did not file a notice of disagreement 
or perfect an appeal of that decision.  The decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (1998).  The claim can be reopened only with the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When the RO denied service connection for hypertension in 
July 1974, the evidence in the record consisted of lay 
statements by acquaintances of the veteran and his family, a 
statement from a private physician who was examined the 
veteran for residuals of frostbite of the feet, and a report 
of a VA examination.

The lay statement do not mention hypertension or otherwise 
discuss with specificity the veteran's symptoms.  The 
physician's statement indicates that when he examined the 
veteran in April 1974, his blood pressure was 134/80.  The 
physician noted the veteran's history of frostbite and 
clinical findings associated with the veteran's feet.  The 
letter contains no reference to hypertension.

During a VA examination in May 1974, an examiner reported 
that the veteran's blood pressure readings were slightly 
elevated.  The reported diagnoses were residuals of 
frostbitten feet and arterial hypertension.  The examiner did 
not comment on the onset of the veteran's hypertension or its 
relationship to the veteran's military service.

By a notice of rating decision dated in July 1974, the RO 
informed the veteran that it had denied entitlement to 
service connection for arterial hypertension because it was 
not shown to have been incurred or aggravated during his 
service.

The evidence received since the RO's July 1974 disallowance 
of the claim of entitlement to service connection for 
hypertension consists of reports of private medical treatment 
and private hospitalizations, reports of VA outpatient 
treatment, and reports of VA examinations.  All of such 
evidence is new in the sense that it is not merely cumulative 
of other evidence in the record and such evidence had not 
been previously considered by agency decisionmakers in the 
context of a claim for service connection for hypertension.  
However, such evidence is not material because it does not 
bear directly and substantially on the issue of whether the 
veteran incurred hypertension during his active military 
service.  Many of the documents comprising such evidence 
indicate that the veteran has continued to have disability 
from hypertension many years after his separation from 
service.  None of the evidence is probative of whether the 
veteran incurred hypertension during his active service or 
whether he had compensable disability from hypertension 
within one year of his separation from service.

The Board concludes that new and material evidence has not 
been submitted to reopen the claim of direct service 
connection for hypertension.

IV.  Increased Rating for Residuals of Frostbite of the Feet

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

During the May 1974 VA examination, the veteran reported that 
his feet were frostbitten when he was captured by the Germans 
in late December 1944.  Following his release by the Germans, 
the veteran did not receive in-service medical treatment for 
residuals of frostbite of the feet.  However, he reported 
having continuous discomfort in his feet since his separation 
from service.  In the year and one-half preceding the 
examination, he recognized accentuation of his symptoms.  
There was increased pain and the development of swelling in 
the feet, ankles, and lower legs after standing on them all 
day while employed as a shoemaker.  On examination, he walked 
without a limp.  There was no swelling, nor any soft or 
brawny edema.  There was a moderate scattering of dilated 
venules about the ankles and lateral aspect of the feet.  No 
varicose veins were detected.  No other residual of frozen 
feet were detected on inspection or palpation.  There was no 
deformity of the toenails.  Skin texture was good without 
scarring.  The toes were intact.  Foot structure and function 
was good.  Skin temperature and moisture were normal.  The 
reported diagnoses included residuals of frostbitten feet 
with dilated venules on the feet, ankles, and leg.

The veteran was granted entitlement to service connection for 
residuals of frostbitten feet by the RO's July 1974 rating 
decision.  Initially, the associated disability was assigned 
a zero percent rating.  However, in September 1974, the RO 
received a report from a private physician who had examined 
the veteran and found mild varicose veins.  There were 
intradermal varices on the feet and somewhat enlarged 
tributaries to the saphenous system.  There was dependent 
rubor of the feet.  The heels were especially wet with sweat.  
The physician reported impressions of causalgia minor 
secondary to old frostbite and mild symptomatic varices.

Effective from the date of receipt of the September 1974 
private physician's report, the rating for frostbitten feet 
was increased to 10 percent by a May 1975 rating decision.  
Effective in April 1983, the rating was increased to 30 
percent by an August 1983 rating decision after a VA 
examination revealed involvement of varicose veins in both 
feet and daily swelling of the feet and lower legs, with 
tingling and pain.  An appeal from a September 1989 rating 
decision which confirmed and continued the 30 percent rating 
was denied by the Board in a January 1991 decision.

In March 1996, the veteran requested a reevaluation of his 
disability from frostbite of the feet.  In the June 1996 
rating decision which is the subject of this appeal, the RO 
denied an increased rating.

The veteran's disability from frostbite of the feet had been 
rated by the RO utilizing former Diagnostic Code 7122.  Under 
that diagnostic code, residuals of frozen feet with mild 
symptoms such as chilblains is rated as 10 percent disabling 
whether the disorder is unilateral or bilateral.  A 20 
percent evaluation is assigned for unilateral persistent 
moderate swelling, tenderness, redness, etc.  If such 
symptoms are bilateral, a 30 percent rating is for 
assignment.  Where there is unilateral loss of toes or parts, 
or severe symptoms, a 30 percent evaluation is assigned.  
When such severe symptoms or loss of toes or parts is 
bilateral, a 50 percent evaluation is for assignment.

Effective January 12, 1998, the regulations pertinent to the 
rating of Diseases of the Arteries and Veins were revised.  
Under the revised rating schedule pertinent to residuals of 
cold injury, each affected part is rated separately and the 
ratings are combined, where appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  The highest rating of 30 percent 
is assigned for cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 20 percent 
rating is assigned for cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 10 percent rating is 
assigned with pain, numbness, cold sensitivity, or 
arthralgia.  

Utilizing the revised regulations in an April 1998 rating 
decision, the RO assigned a separate rating of 30 percent for 
frostbite to each of the veteran's feet, effective from the 
date of the most recent VA examination on March 14, 1998.  
The 30 percent rating is the highest rating assignable under 
the revised regulations.  In addition, a bilateral factor of 
5.1 percent was added to the combined ratings pursuant to 
38 C.F.R. § 4.26 (1998).  Thus, for purposes of combining 
with the rating for other disabilities, the combined rating 
for the veteran's disability from bilateral frostbitten feet 
became 56 percent.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for vascular disorders that were pending on 
January 12, 1998, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

The Board finds the revised regulations are more favorable to 
the veteran.  First, he does not have the manifestations that 
are required for assignment of the 50 percent rating under 
the former regulation, i.e., bilateral loss of toes or parts.  
Second, even if such manifestations were present, the maximum 
rating of 50 percent is less than the combined rating with 
bilateral factor added under the revised regulation.

The veteran has been awarded the highest schedular rating 
assignable for his disability from bilateral frostbitten 
feet.  In addition, he has been awarded separate 10 percent 
ratings for secondary peripheral neuropathy in each lower 
extremity.  The varicose veins in the left leg are also now 
rated separately.  

The remaining question is whether the veteran is entitled to 
a rating higher than 30 percent for the residuals of 
frostbite of both feet prior to March 14, 1998.  As noted 
above, the veteran does not meet the old rating criteria for 
a 50 percent evaluation.  In comparing the findings noted in 
the VA examination reports in May and October 1997 and March 
1998, the Board finds that the veteran's disability from 
frostbite of each foot was not shown to meet the new criteria 
for a 30 percent rating for each foot until the March 1998 VA 
examination.  The 1997 reports indicate that the veteran 
reported pain and cold sensitivity.  They also refer to color 
changes and edema in the feet and locally impaired sensation.  
The locally impaired sensation, however, is separately rated 
at 10 percent for each foot for peripheral neuropathy.  Thus, 
it cannot be used as a basis for the assignment of a 30 
percent rating under the new rating criteria.  See 38 C.F.R. 
§ 4.14 and the note following Diagnostic Code 7122.  With 
only one element, besides arthralgia, pain, numbness or cold 
sensitivity, however, a 20 percent rating would be assigned 
for each extremity under the revised rating criteria.  Thus, 
each foot meets the revised criteria for a 20 percent rating.  
This would result in a rating for both feet, using the 
combined rating table and the bilateral factor, see 38 C.F.R. 
§§ 4.25 and 4.26, of 40 percent, which is higher than the 30 
percent rating in effect until March 14, 1998.

The Board notes that the rating criteria were changed again, 
effective from August 13, 1998.  These revisions, however, 
would not affect the rating of the veteran's disability.  The 
revised regulations provide for a 30 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  This 
is not a substantial change from the regulation effective in 
January 1998.  The notes following the diagnostic code are 
also essentially similar; the most substantial difference is 
the explicit provision for the separate evaluation of other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
diagnostic code 7122.  The RO has done this in its ratings.  

As the minor changes in the regulation effective in August 
1998, when compared with the regulation that became effective 
in January 1998, would not affect the evaluation of the 
veteran's disability, the Board concludes that it may 
consider the August 1998 regulation without referral to the 
RO for its consideration first, as there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1883).

V.  Varicose Veins

The June 1996 rating decision which the veteran has appealed 
assigned a rating of 30 percent for bilateral frostbitten 
feet with varicose veins.  It its April 1998 rating decision, 
the RO assigned a separate zero percent rating for varicose 
veins of the left leg utilizing Diagnostic Code 7120 of the 
revised rating schedule for vascular disorders.  Under that 
diagnostic code, asymptomatic, palpable, or visible varicose 
veins are rated zero percent disabling.  Varicose veins 
manifested by intermittent edema of extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  Where there is persistent edema and 
stasis pigmentation or eczema, with or without ulceration, a 
40 percent rating is assigned.  A 60 percent rating is 
assigned where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned for massive 
board-like edema with constant pain at rest, if such symptoms 
are attributed to the effects of varicose veins.

Under the former regulation, varicose veins manifested by 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertions, is rated 10 
percent disabling, whether the varicose veins are unilateral 
or bilateral.  A 30 percent rating is assigned for bilateral 
varicose veins, moderately severe in degree, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation.  A 50 
percent evaluation is applicable for bilateral varicose 
veins, severe in degree, involving superficial veins above 
and below the knee with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, with marked 
distortion and sacculation, edema and episodes of ulceration, 
with no involvement of deep circulation.  For pronounced 
impairment, as manifested by involvement of the deep 
circulation, with ulceration and pigmentation, a 50 percent 
rating is assigned if the disorder is unilateral and a 60 
percent rating if the disorder is bilateral.

The Board has reviewed the entire record and finds that the 
revised regulation is not more favorable to the veteran than 
the former regulation.  This is so because the veteran does 
not have separate compensable disability from varicose veins 
under either the former or revised regulation.  In fact, 
disability associated with varicose veins was not identified 
during any of the most recent VA examinations in 1997 and 
1998.  Although the veteran did have edema and pain in his 
lower extremities with prolonged walking or standing, these 
manifestation were attributed to frostbitten feet, and are 
among the bases for the assignment of the evaluation for that 
disability.  Recently dated VA outpatient treatment records 
do not show that the veteran has had complaints, diagnoses, 
or treatment of varicose veins.

The Board concludes that the criteria for a rating in excess 
of zero percent for varicose veins have not been met.  In 
reaching its decision, the Board has considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In that absence of manifestations 
of symptomatology which has been separately attributed to 
varicose veins, the veteran's disability from varicose veins, 
as discussed above, does not approximate the criteria for the 
next higher schedular rating of 10 percent.

VI.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although the 30 percent rating 
currently in effect is the maximum schedular evaluation under 
Diagnostic Code 7122 for each affected extremity, the notes 
also provide for separate ratings for complications and other 
disabilities that are residuals of the cold injury.  For 
varicose veins, the rating schedule provides for a full range 
of ratings up to 100 percent, but the evidence in the record 
does not show that the veteran has the symptomatology which 
would warrant such ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
frostbitten feet or varicose veins, nor is it shown that the 
disorders otherwise so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  Finally, the Board notes that the veteran has 
disability from other service-connected and nonservice-
connected disorders, including anxiety reaction, residuals of 
CVA, and hypertension.  However, there is no evidence that 
the impairments resulting solely from frostbitten feet and 
varicose veins warrant extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected disability from anxiety 
reaction or residuals of frostbite of the feet is denied.

Entitlement to service connection for CVA as either incurred 
directly during active military service or as secondary to 
service connected disabilities from anxiety reaction or 
residuals of frostbite of the feet is denied.

The claim of entitlement to hypertension as incurred during 
active military service is not reopened.

A rating higher than 30 percent for frostbite of the feet 
under the old rating criteria, in effect prior to January 12, 
1998, is denied.

A rating of 20 percent for residuals of cold injury to the 
left foot prior to March 14, 1998, is granted under the 
revised rating criteria in effect from January 12, 1998, 
subject to controlling regulations governing the payment of 
monetary benefits.  

A rating of 20 percent for residuals of cold injury to the 
right foot prior to March 14, 1998, is granted under the 
revised rating criteria in effect from January 12, 1998, 
subject to controlling regulations governing the payment of 
monetary benefits.

A rating higher than 30 percent for residuals of cold injury 
to the left foot from March 14, 1998, is denied.

A rating higher than 30 percent for residuals of cold injury 
to the right foot from March 14, 1998, is denied.

An increased rating for varicose veins of the left leg is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

